United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wellefleet, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1773
Issued: March 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 1, 2009 appellant filed a timely appeal from a May 28, 2009 merit decision of the
Office of Workers’ Compensation Programs and a June 19, 2009 decision denying further merit
review of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established an injury in the performance of
duty on April 7, 2009; and (2) whether the Office properly denied appellant’s application for
reconsideration without merit review.
FACTUAL HISTORY
On August 11, 2009 appellant, then a 63-year-old modified rural carrier, filed a traumatic
injury claim (Form CA-1) alleging that on April 7, 2009 she sustained an injury in the
performance of duty. She stated that she was riding in an employing establishment vehicle and

her feet and several toes became white and numb. Appellant submitted an unsigned hospital
report dated April 7, 2009 with a diagnosis of Raynaud’s syndrome.
In an attending physician’s report (Form CA-20) dated April 24, 2009, Dr. Lawrence
Novak, a surgeon, diagnosed Raynaud’s syndrome. He checked a box “yes” that the condition
was employment related, stating “cold exposure.” Dr. Novak indicated that appellant should
avoid cold exposure below 45 degrees. He also submitted a duty status report (Form CA-17)
with a description of an April 7, 2009 incident stating that appellant was riding in a jump seat of
a vehicle and felt numbness in the feet.
By decision dated May 28, 2009, the Office denied the claim for compensation. It found
the medical evidence was insufficient to establish causal relation.
Appellant requested reconsideration of her claim. She discussed the medical evidence
and stated that it was not the riding in the LLV (long life vehicle) that caused the injury, but the
exposure to cold. In a narrative report dated April 24, 2009, Dr. Novak noted two episodes “this
winter” where appellant was exposed to cold. He reported that appellant had a painful left ring
finger in one episode and 7 of 10 toes numb and white in the other. Dr. Novak provided results
on examination and stated that appellant had “symptomatic Raynaud’s disease which is triggered
by cold weather.” He advised appellant to avoid these triggers.
By decision dated June 19, 2009, the Office denied merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides for the payment of compensation
for “the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”1 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
“arising out of and in the course of employment.”2 An employee seeking benefits under the Act
has the burden of establishing that he or she sustained an injury while in the performance of
duty.3 In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury, and generally this can
be established only by medical evidence.4

1

5 U.S.C. § 8102(a).

2

Valerie C. Boward, 50 ECAB 126 (1998).

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

2

The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.5 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.6
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS -- ISSUE 1
Appellant alleged that on April 7, 2009 she was riding in an employing establishment
vehicle and her toes and feet became numb and white. The Office does not dispute the factual
allegation that she was riding in a vehicle. The Board notes that appellant did not provide other
details regarding the incident, such as the outside temperature and the duration of any exposure.
With respect to the medical evidence, an attending physician, Dr. Novak diagnosed
Raynaud’s syndrome and checked a box “yes” on causal relationship with “cold exposure”
without further explanation. The checking of a box “yes” in a form report, without additional
explanation or rationale, is not sufficient to establish causal relationship.8 Dr. Novak provided
only form reports that did not provide a complete history or a rationalized medical opinion on
causal relationship. In the absence of probative medical evidence, the Board finds appellant did
not meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,9 the Office’s regulations provide that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

6

Id.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

9

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).

3

that sets forth arguments and contains evidence that either: “(i) shows that [the Office]
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by [the Office]; or (iii) constitutes relevant and pertinent evidence not
previously considered by [the Office].”10 Section 10.608(b) states that any application for
review that does not meet at least one of the requirements listed in section 10.606(b)(2) will be
denied by the Office without review of the merits of the claim.11
ANALYSIS -- ISSUE 2
On reconsideration appellant disputed the Office’s determination regarding the
deficiencies in the medical evidence. She argued that an ambulance report form was dated and
the signature on the CA-17 was verified. The claim was not denied due to the lack of a date or
signature. The deficiency in the medical evidence was the lack of a rationalized medical opinion
on causal relationship. Appellant also stated that her claim was based on cold exposure, not
riding in a vehicle. As noted, her own statement on the claim form was limited to riding in a
vehicle and she did not provide a detailed description of her exposure to cold weather. The
Board finds that appellant did not show that the Office erroneously applied or interpreted a
specific point of law, or advance a relevant legal argument not previously considered.
Appellant did submit a new medical report from Dr. Novak. It is not, however, relevant
and pertinent to the medical issue presented. Dr. Novak had previously checked a box “yes” on
causal relationship between a diagnosed Raynaud’s syndrome and the employment incident. His
narrative report does not provide any new evidence regarding a rationalized medical opinion on
the issue. Dr. Novak briefly noted two episodes of cold exposure and stated that the Raynaud’s
was “triggered” by cold exposure, without further explanation. This is not new and relevant
evidence without a more detailed factual history and some attempt to explain how the diagnosed
condition was causally related to the April 7, 2009 incident. Appellant does not have to meet her
burden of proof in establishing the claim to require the Office to review the merits, but the
evidence must be new and relevant to the issue. The Board finds that appellant did not meet any
of the requirements of 20 C.F.R. § 10.606(b)(2) in this case.
On appeal, appellant reiterated her arguments and resubmitted evidence. Again, the
deficiency in the medical evidence was not due to a “misreading” of the evidence but rather the
lack of a rationalized medical opinion, based on a complete factual and medical history, on
causal relationship between a diagnosed condition and the April 7, 2009 incident.
CONCLUSION
The Board finds appellant did not meet her burden of proof to establish an injury in the
performance of duty on April 7, 2009.
The Board further finds the application for
reconsideration was not sufficient to warrant a merit review.

10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 19 and May 28, 2009 are affirmed.
Issued: March 17, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

